internal_revenue_service department of the treasury index number washington dc person to contact telephone number refer reply to cc dom corp - plr-114103-99 date date number release date foreign parent f sub f sub sub sub country a country b treaty a b plr-114103-99 c d z date a date b x this is in reply to your letter dated date requesting that we rule on certain federal_income_tax consequences of a proposed transaction the information submitted in that request and in subsequent correspondence is substantially as set forth below on date a foreign parent a country a corporation acquired a percent of f sub a country b corporation on date b foreign parent acquired an additional b percent of f sub unrelated minority shareholders own the remaining c percent of f sub foreign parent also owns all of the outstanding_stock of sub a u s_corporation f sub owns all of the outstanding_stock of sub a u s_corporation sub is the common parent of a group of affiliated corporations that files a u s federal consolidated_return the following steps are proposed to combine the u s operations of foreign parent and f sub i foreign parent will create f sub organized under the laws of country a and will own all of f sub 2’s outstanding equity interests as the sole owner of f sub foreign parent will have limited_liability under the laws of country a with respect to claims against f sub f sub will also limit foreign parent’s exposure to non-tax claims filed under u s law foreign parent will make an election under sec_301 c of the income_tax regulations within days of f sub 2's formation to treat f sub as a disregarded_entity for u s tax purposes effective as of the date of its formation ii f sub will form newco a delaware limited_liability_company iii foreign parent will contribute u s dollars or zs to f sub to finance the acquisition of sub and sub iv f sub will use a portion of the u s dollar or zs to purchase sub from foreign parent for an amount equal to its appraised value f sub will contribute sub plr-114103-99 and the remainder of the u s dollars or zs to newco v newco will use the cash it receives from f sub to purchase all the outstanding_stock of sub from f sub for an amount equal to the stock’s appraised value vi after newco purchases the sub shares from f sub newco will contribute all of the shares of sub to sub in exchange for sub common_stock the business_purpose of the restructuring transactions is to consolidate the u s business operations of foreign parent and f sub foreign parent wishes to have f sub sell its sub stock to eliminate the net d percent country b income_tax that f sub bears on dividends received from sub to avoid problems associated with cross-ownership of the combined sub and sub groups following the restructuring transactions and before the possible imposition of a capital_gains_tax by country b if foreign parent were to acquire the sub stock directly from f sub f sub 1's capital_gain on the sale would be taxed in country a by using newco to make the acquisition foreign parent will avoid current country a taxation of the built-in_gain in the sub stock but will not eliminate the potential for future country a taxation of the built-in_gain if sub dividends do not qualify for reduced withholding under the treaty between the united_states and country a or are subject_to double_taxation by country a foreign parent may at some future time change the ownership structure of sub by merging newco into sub or by causing newco to elect under sec_301_7701-3 and c to be taxed as a corporation foreign parent will not however make any such change in ownership structure for a period of at least years following the consummation of the restructuring transactions foreign parent f sub and sub make the following representations with respect to the restructuring transactions a b c the sub and sub stock will not be subject_to any liabilities and newco will not assume any liabilities in connection with its acquisition of the sub and sub stock the amount newco pays f sub for the sub stock will equal its fair_market_value as determined pursuant to an appraisal by x the sub stock will not be subject_to any liabilities and sub will not assume any liabilities in connection with its acquisition of the sub stock d sub will not distribute any cash notes or preferred_stock to newco in plr-114103-99 connection with its receipt of the sub stock e f g h i j k l newco’s contribution of the sub stock to sub will qualify under sec_351 of the internal_revenue_code sub has current and accumulated_earnings_and_profits sub will not make any adjustments to earnings_and_profits as a result of the restructuring transactions foreign parent will own all of the equity interests in f sub and f sub will own all of the equity interests in newco f sub is eligible to elect to be treated as a disregarded_entity pursuant to sec_301_7701-3 and foreign parent will take the necessary steps to elect disregarded_entity status for f sub pursuant to sec_301_7701-3 foreign parent will not elect to change newco’s status as a disregarded_entity pursuant to sec_301_7701-3 or merge newco into sub for at least years following the consummation of the restructuring transactions as a single member limited_liability_company formed under u s law newco will be eligible for treatment as a disregarded_entity for u s tax purposes pursuant to sec_301_7701-3 sub2 has not been a united_states_real_property_holding_corporation usrphc during the five year period ending on the consummation of the restructuring transactions and will not be a usrphc immediately thereafter based solely on the information submitted and the representations made we rule as follows foreign parent’s purchase of the sub stock through its disregarded entities f sub and newco will not constitute an acquisition of stock by a related corporation within the meaning of sec_304 and accordingly sub will not be deemed to have made a distribution to f sub from its earnings_and_profits within the meaning of sec_302 and sec_301 we express no opinion about the tax treatment of the transactions under other provisions of the code and regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the transactions that are not specifically covered by the above ruling specifically no opinion is expressed regarding whether f sub2 and or newco are fiscally transparent entities for purposes of sec_894 and the plr-114103-99 treaty and whether sub1 is entitled to the benefits of a reduced_rate of withholding_tax on future dividend distributions under sec_1442 moreover we express no opinion whether any or all of the above-referenced foreign_corporations are passive foreign investment companies within the meaning of sec_1297 and the regulations to be promulgated thereunder if it is determined that any or all of the above-described foreign_corporations are passive foreign investment companies no opinion is expressed with respect to the application of sec_1291 through to the proposed transaction in particular in a transaction in which gain is not otherwise recognized regulations under sec_1291 may require gain recognition notwithstanding any other provision of the code the rulings contained in this letter are based on the facts and representations submitted under penalties of perjury in support of the request for rulings verification of this information may be required as part of the audit process this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent each taxpayer involved in the transaction covered by this letter should attach a copy of the letter to its federal_income_tax return for the taxable_year in which the transaction is consummated pursuant to a power_of_attorney on file in this office we have sent a copy of this letter to the taxpayer’s representative sincerely yours assistant chief_counsel corporate by senior technical reviewer branch
